Citation Nr: 0005299	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-31 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for anxiety neurosis.

2.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to January 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Cheyenne, Wyoming, which denied the veteran's claim of 
service connection for a kidney disorder, and found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for hypertension, claimed as 
secondary to a service-connected anxiety disorder.  Also on 
appeal is a September 1997 decision which denied the 
veteran's claim for a disability rating in excess of 30 
percent for anxiety neurosis.  

After additional development, the RO issued an August 1998 
decision which granted service connection for hypertension, 
evaluated as 10 percent disabling (to show the amount of 
exacerbation cause by the service-connected anxiety 
neurosis).  The same decision denied the claim of service 
connection for a kidney disorder, claimed as secondary to 
hypertension, and denied a disability rating in excess of 30 
percent for anxiety neurosis.  These claims are now before 
the Board for further appellate consideration.  

In view of the foregoing, the issue of entitlement to service 
connection for hypertension has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

The Board also notes that in August 1998, the veteran applied 
for a total disability rating based on unemployability, which 
the RO denied in a November 1999 decision.  The record 
reflects that, to date, the veteran has not submitted a 
notice of disagreement with that decision.  Thus, this matter 
is not now before the Board.  See 38 C.F.R. §§ 20.200, 20.201 
(1999).

The veteran appeared at a personal hearing before the RO in 
November 1996.  A transcript of that hearing is of record.  
During the hearing, the veteran withdrew his claim of service 
connection for a neurological disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  Service connection has been established for anxiety 
neurosis, evaluated as 30 percent disabling, effective from 
October 27, 1971; service connection has been established for 
hypertension, evaluated as 10 percent disabling (to show the 
amount of exacerbation cause by the service-connected anxiety 
neurosis), effective October 17, 1995.

3.  The veteran retired in 1977 and has not worked since; his 
anxiety neurosis has been principally manifested by 
depression, tension, anxiety, headaches, nervousness, 
feelings of helplessness, and some difficulty in establishing 
and maintaining effective social relationships; he has been 
able to maintain effective interpersonal relationships with 
his spouse and family.

4.  The veteran's anxiety neurosis symptoms have remained 
essentially stable since October 1971 and are not productive 
of symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking. 

5.  Medical documents reflect that the veteran was initially 
diagnosed with a kidney disorder in or around 1980.

6.  Service connection was established for hypertension on 
the basis of a medical opinion that the service-connected 
anxiety disorder was a relatively mild factor in the overall 
prognosis and seriousness of the veteran's hypertension, 
contributing no more than 5 to 10 percent to the overall 
hypertension.

7.  The preponderance of the competent and probative evidence 
of record establishes that the very mild increase in 
hypertension caused by the anxiety disorder would not have 
been sufficient to cause renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for anxiety neurosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9400 (1999).

2.  The veteran's kidney disorder was not incurred in or 
aggravated by service and is not shown to be secondary to a 
service-connected disability.  38 U.S.C.A. §1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records indicate that the 
veteran was diagnosed during service with "psychoneurosis, 
anxiety type, severe, manifested by tension, depression and 
tearfulness, with numerous somatic complaints, no organic 
cause."  The Certificate of Disability Discharge (CDD) 
reflects that the veteran was discharged in January 1945 due 
to psychoneurosis, anxiety type.

The veteran filed a disability claim in January 1945.  In 
February 1945, the RO granted service connection for 
psychoneurosis, anxiety type, evaluated as 30 percent 
disabling.

Routine VA examination in January 1947 revealed that the 
veteran still had many complaints related to his anxiety 
neurosis, but that an "overall" improvement, including a 
"fairly satisfactory employment adjustment," was evident.  
Consequently, the RO issued a January 1947 decision which 
reduced the disability rating assigned to anxiety neurosis 
from 30 percent to 10 percent.  After further VA examinations 
revealed continued improvement regarding the veteran's 
anxiety neurosis, the RO issued a decision in July 1952 which 
reduced the disability rating assigned to anxiety neurosis 
from 10 percent to zero percent.  The veteran initiated a 
timely appeal of that decision.  

In November 1952, the Board issued a decision which denied 
the veteran's appeal, holding that the evidence of record at 
that time did not warrant a compensable evaluation for 
anxiety neurosis.

VA examinations performed in January 1972 revealed that the 
veteran had become mildly depressed at times over his 
inability to feel comfortable in his job setting.  The many 
conflicts he had within himself about his job performance 
resulted in anxiety and accompanying symptoms of headache and 
hypertension.  Diagnosis was anxiety neurosis, mild to 
moderate, with associated hypertension, chronic anxiety, and 
tension headaches.

After review of the most current VA medical findings, the RO 
issued a February 1972 decision which increased the 
evaluation for the anxiety disorder from zero percent to 30 
percent.  In the same decision, the RO denied service 
connection for hypertension, finding that, "although the 
veteran's emotions occasionally influence his hypertension, 
it cannot be stated on medical principals that his anxiety is 
the cause of his hypertension."

On appeal in June 1977, the Board issued a decision upholding 
the RO's February 1972 denial of service connection for 
hypertension.  The Board found that the evidence of record 
failed to establish that the veteran manifested persistent or 
essential hypertension while in military service or for a 
number of years thereafter.  The Board also found that the 
veteran's service-connected anxiety neurosis, although 
occasionally affecting the veteran's blood pressure, had not 
resulted in an essential hypertensive disorder.  This 
decision was signed by one doctor and reflects that two other 
doctors had been consulted.

Hospitalization records from Memorial Hospital reveal that 
the veteran presented to the emergency room in March 1982 
with complaints of intermittent chest and arm aches.  The 
records of that hospitalization revealed that the veteran's 
VA physicians were contacted, and the VA physicians informed 
those at Memorial Hospital that the veteran had been 
diagnosed with chronic renal failure approximately two years 
earlier.  Final diagnosis on discharge from Memorial Hospital 
was probable subendocardial myocardial infarction; chronic 
renal failure; and hypertension.

Medical records from De Paul Hospital indicate that the 
veteran underwent cardiac catheterization while hospitalized 
in April 1982.  Diagnosis on discharge was two sequential 
lesions in the right coronary artery, with angiographic 
improvement post angioplasty.

In August 1982, the veteran filed a request to reopen his 
claim for service connection for hypertension.  He presented 
current medical evidence and his own statements and testimony 
regarding his history of hypertension.  He continued to claim 
that the hypertension was directly related to his service, or 
in the alternative, that the hypertension was secondary to 
the service-connected anxiety neurosis.  The RO informed the 
veteran in September 1982 that his request was denied, 
inasmuch as no new and material evidence had been submitted 
to warrant reopening said claim.  That determination by the 
RO was upheld by a Board decision issued in June 1984. 

Thereafter, additional medical documents were submitted, 
including letters from P. Sharp, M.D., and M. Attas, M.D., 
reflecting that the veteran underwent coronary angioplasty 
for coronary artery disease in December 1982.

In March 1995, the United States Court of Appeals for 
Veterans Claims (Court), held that pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), "when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In October 1995, the veteran filed another claim of service 
connection for hypertension.  He also filed a claim for 
service connection for a kidney disorder, claimed as 
secondary to his service-connected anxiety neurosis and the 
medications prescribed for the anxiety disability. 

In support of his claim, the veteran submitted a report from 
J. Halpern, M.D., dated in December 1995, which noted that 
there is a connection between the veteran's hypertension and 
his renal disease, as the veteran's hypertension resulted in 
progressive atherosclerosis, an angiography in 1982, and 
bypass surgery, which resulted in acute renal failure, and 
ultimately with end-stage renal disease.  

In January 1996, the Chief of Staff of a Veterans Affairs 
Medical Center  (VAMC) reviewed the veteran's claims file, 
and submitted a report wherein he opined that the veteran's 
cardiac disease and renal dysfunction were almost certainly 
related to his hypertension.  It was also noted that 
"anxiety disorders do not cause hypertension, renal disease 
or cardiovascular disease, though anxiety disorders can 
aggravate hypertension."  Furthermore, it was the opinion of 
the VA Chief of Staff that the medications prescribed for the 
veteran, stelazine and valium, were not known to have an 
effect on the cardiovascular or renal systems other than 
being associated with urinary retention, and possibly urinary 
incontinence.  They were therefore not viewed by that 
physician as causally related to the veteran's medical 
problems.  

A February 1996 report from Dr. Sharp noted that the veteran 
had a history of hypertension of "some 40 to 50 years."  
Dr. Sharp stated that the veteran had always had a "nervous 
personality", and that there was "no doubt that his [the 
veteran's] anxiety contributes somewhat towards his 
hypertension."  

Correspondence from the Cheyenne VAMC notes that the veteran 
had been prescribed Valium for almost 19 years.

A letter from R. Shafer, M.D., dated in April 1996, noted 
that the veteran had recently been seen for a neurologic 
consultation in connection with the loss of muscle bulk and 
progressive weakness.  Peripheral neuropathy was diagnosed, 
and Dr. Shafer stated that the peripheral neuropathy was 
related to the veteran's chronic renal failure which had been 
present "since at least 1982."

In an April 1996 decision, the RO denied reopening the 
veteran's hypertension claim, and denied his original claim 
for service connection for a kidney disorder.  

In May 1997, the veteran submitted a claim for an increased 
evaluation for his service-connected anxiety neurosis, which 
was denied on the basis of his VA Medical Center records, and 
the findings of a September 1997 examination report.

Outpatient treatment records from the Cheyenne VAMC, dating 
from February 1996 to July 1997, are also of record, 
indicating that the veteran had received long-term treatment 
for his service-connected general anxiety disorder, and more 
recently for major depressive disorder, secondary to his 
multiple medical concerns.  These "medical concerns" 
included hypertension, a history of congestive heart failure, 
kidney failure, chronic dialysis, and neuropathy of both 
feet.

By a May 1996 decision, the RO denied the veteran's claims 
based on a kidney disorder and a neurological disorder as not 
well grounded.  In the same decision, the RO denied reopening 
the veteran's hypertension claim.  The veteran initiated an 
appeal of that decision in September 1996.

The veteran testified at a personal hearing at the RO in 
November 1996, at which time he testified as to his belief 
that his hypertension was diagnosed and treated during 
service, and soon after his separation therefrom.  He 
testified further about his current condition, and as to his 
belief that his hypertension, and the resulting disabilities, 
such as kidney failure, are related to his service-connected 
anxiety disorder.  In March 1997, the hearing officer 
confirmed the denial of the claims based on hypertension and 
a kidney disorder.

In May 1997, the veteran filed another claim for an increased 
disability rating for his anxiety neurosis.  VA outpatient 
records dated between February 1996 and July 1997 reflect 
that the veteran was treated every three months for anxiety 
neurosis until November 1996, when he began receiving monthly 
treatment.  A progress report dated in November 1996 reveals 
that the veteran presented for examination with a concern 
that his use of Valium was harmful to his overall health.  He 
reported feeling mentally tired due to his medical 
conditions.  He denied being depressed, but admitted that he 
felt a losses of pleasure, future (except for one of pain), 
motivation, and mobility.  He reported feelings of 
helplessness and hopelessness.  Objective examination 
revealed that the veteran's affect was flat.  He appeared 
sad, withdrawn, and depressed.  Psychomotor retardation was 
evident.  The attending physician noted that the veteran's 
overall presentation was one of significant depression.  Axis 
I diagnoses in November 1996 were rule out major depression; 
generalized anxiety disorder; and chronic fatigue disorder.  
Axis III diagnoses included a history of congestive heart 
failure, history of myocardial infarctions; essential 
hypertension; kidney failure requiring dialysis; and 
neuropathy of feet and hands leading to spasms, pain, and 
loss of balance.  A Global Assessment of Functioning (GAF) 
was evaluated as "very poor," and the veteran was 
considered 100 percent disabled.

An outpatient progress report date in July 1997 noted that 
the veteran was doing well, and was not suffering problems 
from medication.  Objective examination revealed that he was 
alert, oriented, and coherent, and had an improved mood and 
sense of humor.  Axis I diagnoses were major depressive 
disorder and generalized anxiety.  Axis III diagnoses were 
neuropathy of both feet; kidney failure with dialysis; 
chronic fatigue disorder; and muscle wasting.

A VA mental disorder examination was conducted in September 
1997, during which the veteran's claims file was reviewed.  
The veteran reported that his symptoms of anxiety consisted 
of a chronic sense of nervous tension, feeling mentally 
upset, feeling light headed, having "the sweats" and 
occasional tremors, and being consistently worried and 
apprehensive about his medical issues.  He denied having 
panic attacks or phobias.  He reported that he retired in 
1977 and had not worked since that time.  It was noted that 
the veteran underwent kidney dialysis three days a week, for 
three hours each treatment.  The veteran stated that he felt 
wobbly and dizzy after each treatment, and it took him four 
to five hours to recover after each treatment.  He reported 
that he pays bills, goes shopping with his spouse, and drives 
around on the days that he does not undergo dialysis.  He 
denied having any hobbies, and expressed that he felt 
"somewhat worthless."  Mental status examination revealed 
that the veteran related in a cooperative fashion, and was 
clearly preoccupied with his medical problems.  The veteran 
was alert and oriented to person, place, and time.  His 
speech was logical and without looseness of associations.  
His affect was mildly constricted; his mood was sad and 
somewhat irritated.  He denied having any current suicidal or 
homicidal ideation, and denied having hallucinations or 
delusions.  The veteran's recent and remote memory were slow 
to recall, but intact for current events and past history.  
On psychiatric assessment, the VA examiner opined that the 
overall anxiety symptoms appeared to remain much the same as 
in the past, as noted in the claims file.  The examiner 
reported that the veteran had developed a major depressive 
episode secondary to his progressive disability and medical 
conditions.  Axis I diagnosis was generalized anxiety 
disorder, moderate; and major depressive episode secondary to 
progressive medical deterioration.  The GAF score, secondary 
to the service-connected anxiety neurosis, was 65.

In a September 1997 determination, the RO found that the VA 
outpatient records and the September 1997 VA examination 
report indicated that the symptoms the veteran suffered from 
his anxiety disability most closely matched the criteria for 
a 30 percent evaluation under Diagnostic Code 9400.  
Accordingly, the RO continued the 30 percent disability 
rating assigned to the veteran's anxiety disability.  In the 
same month, the veteran initiated an appeal of the RO's 
decision.  

The instant appeal was before the Board in April 1998, at 
which time it was remanded for additional development.  The 
following issues were before the Board:  1) whether new and 
material evidence had been presented for the purpose of 
reopening the veteran's claim of service connection for 
hypertension; 2) entitlement to service connection for a 
kidney disorder secondary to hypertension; and 3) entitlement 
to an increased evaluation for a service-connected anxiety 
neurosis, currently evaluated as 30 percent disabling.  
Specifically, the Board requested that the VA physician who 
examined the veteran in January 1996 to review the veteran's 
claims file and offer an opinion as the degree of probability 
that the veteran's anxiety disorder aggravates his 
hypertension.  If the physician found that it was at least as 
likely as not that the veteran's anxiety disorder aggravated 
his hypertension, it was requested that he offer an opinion 
as to the degree that the hypertension was attributable to 
the veteran's anxiety disorder. 

Evidence obtained subsequent to the Board's remand was issued 
included VA outpatient treatment reports, which reflect the 
treatment the veteran received for all his medical conditions 
between August 1977 and February 1998. 

Dr. Shafer submitted a report in May 1998 relating that the 
veteran had recently presented with progressive muscle 
weakness, "presumably secondary to neuropathy secondary to 
chronic kidney failure secondary to hypertension which has 
been present for many years."  Dr. Shafer also stated that 
the veteran's peripheral neuropathy was the result of the 
chronic renal failure.  The physician stated that renal 
disease is a very widely recognized complication of 
hypertension.  

Another private physician, M. Demos, M.D., submitted a June 
1998 report wherein he stated that the veteran's anxiety 
neurosis contributed to his hypertension, which then 
contributed to his renal failure and subsequent coronary 
artery disease.  Dr. Demos stated that "clearly if one 
agrees with this thinking, then the patient's renal 
insufficiency is connected to his hypertension which is then 
connected to his service[-]connected disability and therefore 
the entire constellation of problems is service connected."  
Dr. Demos also noted that he presently found the veteran 
stable from a cardiovascular point of view, but that his 
renal failure, including dialysis, had resulted in 
neuropathy, myopathy, and other associated problems.  In 
conclusion, Dr. Demos opined that "[i]f the [veteran's] 
hypertension is service connected with his anxiety 
neurosis[,] then everything else is subsequently connected to 
this and is also service connected."

In June 1998, the same VA physician who performed the 
September 1997 VA examination submitted an opinion in 
response to the Board's remand instructions.  The VA 
physician stated:

Although the veteran is convinced that 
his hypertension has been caused by his 
anxiety disorder, this does not fit 
current medical knowledge.  Anxiety can 
transiently and intermittently intensify 
hypertension.  However, anxiety does not 
cause hypertension in a person who does 
not already have it, particularly, 
hypertension to the point that would 
cause chronic kidney disease and ultimate 
renal dialysis, is at a level 
significantly beyond any possible effects 
from underlying anxiety.  Overall, [the 
veteran] developed hypertension for other 
reasons.  His anxiety disorder can 
periodically intensify that, but it is a 
relatively mild factor in the overall 
prognosis and seriousness of his 
hypertension.  In my opinion, there is no 
more than 5-10% contribution to his 
overall hypertension from his anxiety.

Based on the evidence obtained subsequent to the Board's 
remand, the RO issued an August 1998 rating decision which 
granted service-connection for hypertension, evaluated as 10 
percent disabling.  The RO noted that the 10 percent 
evaluation was awarded solely to reflect the amount of 
exacerbation caused by the service-connected anxiety 
neurosis.  The same rating action denied the veteran's claim 
of service connection for a kidney disorder, finding that the 
medical evidence in its totality was negative for showing 
that the small amount of exacerbation of hypertension by the 
anxiety neurosis led to the veteran's renal problems.  A 
decision regarding entitlement to an increased rating for the 
anxiety neurosis was deferred until completion of a scheduled 
VA examination.

The veteran filed a claim for a total disability rating in 
August 1998.  That claim was also considered in the RO's 
August 1998 decision, and was deferred for additional 
development.

VA mental disorder examination was performed in October 1998, 
during which the veteran's claims file was reviewed.  On 
history, the veteran reported taking Valium in the morning 
because he wanted to be calm to do the things he needed to do 
during the day.  He stated that he slept "okay" with 
Valium.  He expressed that he was tense sometimes but not all 
the time.  He denied having feelings of real depression prior 
to the dialysis treatment, and he noted "a particular change 
in his moods" after undergoing said treatments.  He denied a 
history of panic attacks.  His symptoms of depression 
included marked anhedonia which had manifested after he had 
been on dialysis.  He stated that his appetite was not good 
due to stomach problems.  He reported that he did not read 
anymore and has lost interest in most activities.  He 
expressed that he had had no libido for four to five years.  
Although not suicidal at that time, the veteran commented 
that he would end his life if he did not have his wife and 
children.  He denied hallucination, or homicidal ideation.  
He expressed that he and his spouse had been married for 58 
years and got along fine.  Mental status evaluation revealed 
that the veteran was alert and cooperative.  His mood was 
dysphoric, and his affect was of normal range and mobility.  
The veteran was tearful at times.  His thought process and 
thought content were goal directed without any evidence of 
psychosis.  Cognitively, he was grossly intact.  

The VA examiner performing the October 1998 examination 
stated that he agreed with the prior VA opinion that anxiety 
may exacerbate or transiently elevate the blood pressure, 
although it is not a specific causative factor for essential 
hypertension.  The VA physician noted that although the 
symptom of depressed mood was noted in the past, the symptoms 
shown by the veteran at that time did not meet the criteria 
for a major depressive episode.  The physician opined that 
the diagnosis of depression was related to the veteran's 
multiple medical problems, which were the sequelae of his 
hypertension.  In that sense, the physician reported, there 
was a connection between the veteran's major depression and 
his service-connected hypertension.  Axis I diagnosis was 
major depression, single episode, severe without psychotic 
features; and generalized anxiety disorder.  An overall GAF 
score was 50.  In summation, the VA examiner noted that the 
veteran had experienced significant impairment socially, 
secondary to his major depression, which affected 
relationships outside of the family and with his son.  His 
relationship with his spouse was reported as appearing 
"quite good."

The RO requested a VA examination in order to render a 
determination as to whether the 10 percent exacerbation of 
the veteran's hypertension "has, has not, or is as likely as 
not the cause of his heart and renal problems."  Pursuant to 
that request, VA examination was conducted in June 1999, 
during which the veteran's claims file and medical history 
were reviewed and summarized.  The VA physician opined that 
the veteran's renal failure and coronary artery disease were 
as likely as not related to his hypertension.  The physician 
stated that "I could find no other etiology for his current 
poor cardiac and renal health."

Of record is a November 1999 memorandum from the same VAMC 
Chief of Staff who submitted the January 1996 report 
summarized above.  The Chief of Staff stated that he was 
aware of no information in the medical literature linking 
anxiety neurosis with hypertension.  He state that, while at 
one time many years ago it was felt anxiety could aggravate 
hypertension, "further studies have never borne this out nor 
demonstrated that this was the case at all."  He further 
noted that, while hypertension can cause coronary artery 
disease and/or renal dysfunction, he was not aware of any 
medical studies that link anxiety neurosis to any of those 
problems.  The VA physician asserted that "[i]t is my 
considered opinion that his anxiety neurosis had no bearing 
on his hypertension and therefore could have no bearing on 
the coronary artery disease and/or renal failure."  The 
Chief of Staff noted that the fact the veteran was service-
connected for hypertension on the basis of "old 
information" did not change the fact that he was aware of 
"no medical information that would substantiate a link 
between [the veteran's] underlying problem and the problems 
he apparently has."  The Chief of Staff concluded by 
stating:

Furthermore, even if there was a 
demonstrated link between hypertension 
and anxiety neurosis, a very mild affect 
on the hypertension by the anxiety 
neurosis as outlined in the original 
rating decision would not have been 
sufficient to cause renal dysfunction or 
coronary artery disease exclusive of the 
underlying hypertension for which he is 
not service[]connected.

In November 1999, the RO issued a supplemental statement of 
the case which continued the 30 percent evaluation of the 
veteran's anxiety neurosis, and denied service connection for 
chronic renal failure.  In the supplemental statement, the RO 
also explained that service connection for hypertension had 
not been granted due to the veteran's service-connected 
anxiety neurosis.  Rather, the RO explained, it was awarded 
solely on the medical statements showing that the anxiety 
neurosis occasionally exacerbated the veteran's nonservice-
connected hypertension.  Thus, the 10 percent evaluation for 
hypertension had not been assigned to the veteran's 
underlying hypertension, but was awarded only for the 
transient exacerbations of that nonservice-connected 
disability.

Legal Criteria for Increased Disability Ratings.  Under the 
applicable criteria, disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations, mandating an 
evaluation of the complete medical history of the veteran's 
claimed disability, operate to protect veterans against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath, 1 Vet. 
App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1 (1999).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (1999); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (1999); where there is a question as to which or two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (1999); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (1999); 
Schafrath, 
1 Vet. App. 589.  In any case, with particular regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The veteran filed his current claim for an increased rating 
for his psychiatric disorder in May 1997.  Accordingly the 
criteria for rating mental disorder which became effective on 
November 7, 1996, are applicable in this case.  Pursuant to 
the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 
9440, a 100 percent rating is warranted for anxiety neurosis 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

A 70 percent rating is warranted for anxiety neurosis where 
there is occupation and social impairment, with deficiencies 
in most areas, such as work, school family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.
 
A 50 percent rating is warranted for anxiety neurosis where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 30 percent rating is warranted when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

Analysis of Increased Rating Claim.  A claim for an increased 
rating is regarded as a new claim and is subject to the well-
groundedness requirement.  Proscelle
v. Derwinski, 2 Vet. App. 629, 631 (1992).  In order to 
present a well-grounded claim for an increased rating of a 
service-connected disability, the veteran need only submit 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Id. at 631-632; Jones 
v. Brown, 7 Vet. App. 134, 138 (1994).  The veteran has 
asserted that his anxiety neurosis has increased in severity, 
and is more disabling than contemplated by the current 
evaluation.  Therefore, the Board finds that his claim of 
increasing severity of the service-connected anxiety neurosis 
establishes a well-grounded claim for an increased 
evaluation.  See Proscelle, 2 Vet. App. at 631.  

The Board notes that the current 30 percent disability rating 
for anxiety neurosis has been in effect for more than 20 
years and is thus protected from reduction absent a showing 
of fraud.  38 C.F.R. § 3.951 (1999).

The RO has afforded the veteran medical examinations and has 
obtained the pertinent medical records from the veteran's 
treating physicians.  The veteran has not identified any 
additional pertinent evidence that is not of record.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107. 

In the instant case, the Board is of the opinion that the 
veteran's current psychiatric symptoms more nearly 
approximate the criteria for a 30 percent evaluation, rather 
than the next higher available evaluation of 50 percent.  See 
38 C.F.R. § 4.7.  The evidence reflects that after his 
discharge from service in January 1945, the veteran appears 
to have had a relatively stable work history until his 
retirement in 1977.  He has reported that he has been happily 
married to his spouse for more than 50 years.  Although it 
appears he has generally functioned satisfactorily, he 
continues to suffer from depression, tension, anxiety, 
nervousness, and feelings of helplessness and hopelessness.  
The medical evidence reflects that he has a tendency to feel 
depressed and saddened, primarily by his current health 
condition. 

However, there has been no showing that the veteran currently 
demonstrates a flattened affect, or exhibits circumstantial, 
circumlocutory, or stereotyped speech.  He has denied having 
panic attacks.  His relatively stable work history and 
marriage reflect that he has been able to establish and 
maintain at least some effective relationships. 

The evidence tends to show that the veteran is generally 
functioning satisfactorily, and no evidence suggests that he 
is incapable of exhibiting normal behaviors, performing self-
care, and carrying on normal conversation.  The finding of 
self-care is supported by the fact that the veteran reported 
that he tends to financial matters, shops with his spouse, 
and "drives around" when time permits.  No physician or 
record has reported that the veteran was ever poorly groomed 
or poorly dressed.  The finding of normal conversation is 
supported by the several VA examinations and the reports from 
his personal physicians.  Although the medical evidence of 
record shows that he suffers some social impairment, as 
exhibited by his feelings of helplessness and hopelessness, 
it is also shown that he continues to interact and relate 
with his family, particularly his spouse.  The evidence does 
not suggest that the veteran avoids social interaction 
altogether.  In sum, the evidence in the claims file 
establishes, by a preponderance of evidence, that under 
pertinent VA law, regulations, and criteria, the assignment 
of a disability rating in excess of 30 percent is not 
warranted in this case.

Upon review of the entire evidentiary record, the Board finds 
a clear lack of evidence suggesting that the veteran has 
presented with symptoms sufficient to warrant a 50 percent 
disability rating for anxiety neurosis.  VA examinations 
consistently reflect that the veteran was cooperative, and he 
was alert and oriented to person, place, and time.  His 
speech was consistently logical and without looseness of 
associations.  There is no evidence showing that he suffers 
from panic attacks more than once a week, if at all.  
Further, there has been no showing of a difficulty in 
understanding complex commands; or any impairment of his 
long-term memory.  Although his nervousness and anxiety show 
some impaired judgment and disturbances of mood, there 
remains no medical evidence showing that those particular 
disturbances cause any impairment of his abstract thinking.  
While acknowledging that anxieties exist that may, and indeed 
sometime do, make it difficult to establish and maintain 
effective work and social relationships, there is no evidence 
showing that such stimuli prevented the veteran from keeping 
and performing his past employment to the satisfaction of his 
prior employers.  Thus, the veteran does not manifest the 
majority of the symptoms which would warrant a 50 percent 
rating for a psychiatric disorder.  Accordingly, the Board 
finds that the veteran's anxiety neurosis symptoms do not 
meet the criteria for a 50 percent rating.  Since the 
veteran's anxiety neurosis does not meet the criteria for a 
50 percent rating, it is axiomatic that the Board also finds 
that the veteran's anxiety neurosis symptoms do not meet the 
criteria for a 70 percent or a 100 percent rating.

The Board, for the reasons set forth above, concludes that 
the veteran's psychiatric symptoms are consistent with the 30 
percent rating currently assigned, and that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 30 percent.  The evidence is not in relative 
equipoise, and the disability picture, as discussed above, 
does not approximate the criteria for a higher rating.  
Accordingly, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 4.7 are not for application.

Legal Criteria for Service Connection.  VA law prescribes 
that a person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a).  The Court defines a well-grounded 
claim as one that is plausible; a claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disorder which is 
proximately due to, or the result of or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Service Connection Analysis.  The veteran has presented 
competent evidence, in the form of medical evidence, which 
has established a current diagnosis of a kidney disorder.  
The veteran has presented evidence which tends to link his 
kidney disorder to his service-connected hypertension.  
Accordingly, the Board concludes that the claim is well 
grounded.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310.  

The Board is satisfied that all relevant facts have been 
properly developed.  The Board next must review the claim on 
its merits and account for the evidence which it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for accepting or rejecting evidence submitted by and on 
behalf of the claimant.  Gilbert, supra.  Once a claim is 
well grounded, the presumption that opinions of physicians in 
favor of the claim are entitled to full weight no longer 
applies, and it is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans, supra, at 30.

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Board initially notes that the veteran, not being a 
medical professional, is not qualified to offer testimony on 
such medical issues as causation or etiology.  Espiritu, 2 
Vet. App. at 494.  

The RO has obtained numerous statements from VA examiners and 
private physicians, many of which reflect diagnoses of 
chronic renal failure.  Additionally, the record contains 
competent evidence that hypertension is a disease that can 
cause renal dysfunction.

It is noted that the VA physician conducting the June 1999 
examination opined that the veteran's chronic renal failure 
and coronary artery disease were as likely as not related to 
his hypertension.  The Board also recognizes the opinions of 
the veteran's private physicians to the effect that the 
veteran's kidney disorder is related to his hypertension.  
Thus, the Board finds that the evidence of record, obtained 
from both VA examiners and private physicians, establishes 
that the veteran kidney disorder is secondary to his 
hypertension.

However, the Board finds it significant that the medical 
opinions of record, with the exception of the Chief of 
Staff's November 1999 memorandum, address the issue of a link 
between the veteran's kidney disorder and his hypertension in 
its totality.  Those conclusions, therefore, ignore the 
essential fact in this case which is that service connection 
has been established under Allen "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. at 448.  In this case the veteran's 
hypertension is service connected on the basis of a medical 
opinion which held that no more than 5 to 10 percent of the 
overall hypertension was attributable to the service-
connected anxiety disorder.  Significantly, the Chief of 
Staff's November 1999 memorandum contains the only medical 
opinion of record which specifically addresses whether the 5 
to 10 percent of the hypertension which is service-connected 
is causally related to the veteran's kidney disorder.  
Accordingly, the Board finds that the medical findings and 
opinions reported by the VA Chief of Staff in the November 
1999 memorandum are more probative on the issue of whether 
there is any relationship between the service-connected 
portion of the veteran's hypertension and his current kidney 
disorder, and thus provide the evidentiary "weight" 
necessary to establish a preponderance of evidence against 
the veteran's claim of secondary service connection for a 
kidney disorder. 

The VA Chief of Staff's November 1999 memorandum is the most 
recent medical evidence associated with the claims file.  As 
outlined above, the Chief of Staff unequivocally stated that 
he was aware of no medical information that would 
substantiate a link between the veteran's underlying 
"problems" and his current renal failure.  The Chief of 
Staff expressly noted the distinction that only 5 to 10 
percent of the veteran's hypertension was service connected, 
and was emphatic in his conclusion that, even if a link 
between hypertension and anxiety neurosis were demonstrated, 
the "mild affect" in this case of the anxiety neurosis on 
the veteran's hypertension could not be sufficient to cause 
renal dysfunction exclusive of the underlying hypertension.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a kidney disorder, claimed as 
secondary to hypertension.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. §§ 3.303, 3.310; Gilbert, 1 Vet. App. at 54.  Because 
there is not an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of service connection for kidney disorder, the 
veteran is not entitled to the favorable application of 
38 U.S.C.A. § 5107(b).  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for anxiety neurosis is denied.

Service connection for a kidney disorder, claimed as 
secondary to hypertension, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

